Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-7, 9-11, 13-15, 17, 19, and 20 are pending. Claims 4, 8, 12, 16, and 18 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Applicant’s Reply Not Fully Responsive
Applicant’s reply filed on 04/29/2022 is not fully responsive (see 37 CFR 1.111) to the prior office action dated 02/01/2022 because of the following omission(s) or matter(s): The aforementioned non-final office action includes a double patenting rejection to which Applicant failed to adequately respond in the aforementioned reply. A complete response to a non-statutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 804 and 1490 for a discussion of terminal disclaimers). Such a response is required even when the non-statutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. The above-mentioned reply appears to be a bona fide attempt to provide a complete response to the above-mentioned prior office action, but through an apparent oversight or inadvertence, consideration of some matter or compliance with some requirement has been omitted. Applicant is required to supply the omission or correction to thereby provide a full response to the aforementioned/above-mentioned prior office action in the subsequent response/reply.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As per claims 1-3, 5-7, 9-11, 13-15, 17, 19, and 20, they are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-11, and 13-19 of U.S. Application 17/027,811, as most recently amended. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of U.S. Application 17/027,811 contain, and have obvious substantially similar limitations of claims of the Instant Application (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
Copending U.S. Patent 17/027,811
1. A system for dynamic software management, the system comprising:
a source processor; and
a memory that includes instructions that, when executed by the source processor, cause the source processor to: 


receive, from one or more other processors, an idle time and at least one task execution characteristic of corresponding to each respective processor of the one or more other processors, wherein the source processor and each of the one or more other processors are disposed within a vehicle, and wherein the source processor includes an automotive system architecture that includes at least a microcontroller abstraction layer and at least one of the one or more other processors includes a non-automotive system architecture that includes at least a hardware abstraction layer; 
identify a target processor of the one or more other processors capable of executing a task associated with the source processor based on the idle time and the at least one task execution characteristic of the target processor; 

communicate, to the target processor, a task request requesting the target processor execute the task associated with the source processor; and 
in response to receiving a communication from the target processor indicating acceptance of the task, communicate, to the target processor, instructions for executing the task, wherein the target processor executes the task according to the instructions for executing the task.


2. The system of claim 1, wherein the at least one task execution characteristic indicates a capability of a respective processor of the one or more other processors of executing a particular task.

3. The system of claim 1, wherein the instructions further cause the processor to store the idle time and the at least one task execution characteristic for each of the one or more other processors.

5. The system of claim 1, wherein the instructions further cause the source processor to receive data, from the target processor, corresponding to execution of the task.


6. The system of claim 1, wherein the instructions further cause the source processor to receive, from each of the one or more other processors, a trust indication.

7. The system of claim 6, wherein the trust indication indicates that a respective processor of the one or more other processors is trusted to perform a corresponding task.


9. A method for dynamic software management, the method comprising: receiving, at a source processor, an idle time and at least one task execution characteristic of corresponding to respective processors of one or more other processors, wherein the source processor and each of the one or more other processors are disposed within a vehicle, and wherein the source processor includes an automotive system architecture that includes at least a microcontroller abstraction layer and at least one of the one or more other processors includes a non-automotive system architecture that includes at least a hardware abstraction layer;
identifying a target processor of the one or more other processors capable of executing a task associated with the source processor based on the idle time and the at least one task execution characteristic of the target processor; 

communicating, to the target processor, a task request requesting the target processor execute the task associated with the source processor; and 
in response to receiving a communication from the target processor indicating acceptance of the task, communicating, to the target processor, instructions for executing the task, wherein the target processor executes the task according to the instructions for executing the task.





10. The method of claim 9, wherein the at least one task execution characteristic indicates a capability of a respective processor of the one or more other processors of executing a particular task.

11. The method of claim 9, further comprising storing the idle time and the at least one task execution characteristic for each of the one or more other processors.


13. The method of claim 9, further comprising receiving data, from the target processor, corresponding to execution of the task.


14. The method of claim 9, further comprising receiving, from each of the one or more other processors, a trust indication.


15. The method of claim 14, wherein the trust indication indicates that a respective processor of the one or more other processors is trusted to perform a corresponding task.

17. A dynamic software management apparatus, comprising: 
a first electronic control unit of a vehicle, the first electronic control unit including a processor and 

a memory, the memory including instructions that, when executed by the processor, cause the processor to: 
receive, from a second electronic control unit of the vehicle, an idle time and at least one task execution characteristic of the second electronic control unit, wherein the source processor and each of the one or more other processors are disposed within a vehicle, and wherein the source processor includes an automotive system architecture that includes at least a microcontroller abstraction layer and at least one of the one or more other processors includes a non-automotive system architecture that includes at least a hardware abstraction layer; 



determine whether the second electronic control unit is capable of executing software associated with the first electronic control unit based on the idle time and the at least one task execution characteristic of the second electronic control unit;
in response to a determination that the second electronic control unit is capable of executing the software, communicate, to the second electronic control unit, a request to execute the software; and 
in response to receiving a communication from the second electronic control unit indicating acceptance of the request to execute the software, flash the software on the second electronic control unit, wherein the second electronic control unit executes the software.


19. The dynamic software management apparatus of claim 18, wherein the instructions further cause the processor to receive, from the second electronic control unit, data corresponding to execution of the software.


20. The dynamic software management apparatus of claim 17, wherein the at least one task execution characteristic indicates a capability of a respective processor of the one or more other processors of executing a particular task.
1. A system for distributed processing, the system comprising: 
a source processor that includes an automotive system architecture including at least a microcontroller abstraction layer; and 
a memory that includes instructions that, when executed by the source processor, cause the source processor to:
receive, from a plurality of other processors, an idle time and at least one task execution characteristic corresponding to each respective processor of the plurality of other processors, wherein the source processor is disposed within a vehicle and configured to control at least a portion of at least one vehicle operation, and wherein at least one processor of the plurality of other processors is remotely located from the vehicle; 
8. The system of claim 1, wherein the source processor and at least one other processor of the plurality of other processors are disposed in a vehicle.

identify at least one target processor of the plurality of other processors to execute a task associated with the source processor based on the idle time and the at least one task execution characteristic of the at least one target processor; 
communicate, to the at least one target processor, a task request requesting the at least one target processor execute the task associated with the source processor; and 
in response to receiving a communication from the at least one target processor indicating acceptance of the task, communicate, to the at least one target processor, instructions for executing the task, wherein the at least one target processor executes the task according to the instructions for executing the task.

2. The system of claim 1, wherein the at least one task execution characteristic indicates a capability of a respective processor of the plurality of other processors of executing a particular task.

3. The system of claim 1, wherein the instructions further cause the source processor to store the idle time and the at least one task execution characteristic for each of the plurality of other processors.

5. The system of claim 1, wherein the instructions further cause the source processor to receive data, from the at least one target processor, corresponding to execution of the task.

6. The system of claim 1, wherein the instructions further cause the source processor to receive, from each of the plurality of other processors, a trust indication.

7. The system of claim 6, wherein the trust indication indicates that a respective processor of the plurality of other processors is trusted to perform a corresponding task.


9. A method for distributed processing, the method comprising: 
receiving, from a plurality of other processors and at a source processor that includes an automotive system architecture including at least a microcontroller abstraction layer, an idle time and at least one task execution characteristic corresponding to each respective processor of the plurality of other processors, wherein the source processor is disposed within a vehicle and configured to control at least a portion of at least one vehicle operation, and wherein at least one processor of the plurality of other processors is remotely located from the vehicle;
identifying at least one target processor of the plurality of other processors to execute a task associated with the source processor based on the idle time and the at least one task execution characteristic of the at least one target processor; 
communicating, to the at least one target processor, a task request requesting the at least one target processor execute the task associated with the source processor; and 
in response to receiving a communication from the at least one target processor indicating acceptance of the task, communicating, to the at least one target processor, instructions for executing the task, wherein the at least one target processor executes the task according to the instructions for executing the task.
16. The method of claim 9, wherein the source processor and at least one other processor of the plurality of other processors are disposed in a vehicle.

10. The method of claim 9, wherein the at least one task execution characteristic indicates a capability of a respective processor of the plurality of other processors of executing a particular task.

11. The method of claim 9, further comprising storing, at the source processor, the idle time and the at least one task execution characteristic for each of the plurality of other processors.

13. The method of claim 9, further comprising receiving, at the source processor, data, from the at least one target processor, corresponding to execution of the task.

14. The method of claim 9, further comprising receiving, at the source processor and from each of the plurality of other processors, a trust indication.

15. The method of claim 14, wherein the trust indication indicates that a respective processor of the plurality of other processors is trusted to perform a corresponding task.

17. A distributed processing apparatus, comprising: 
a processor of a vehicle, the processor including an automotive system architecture that includes at least a microcontroller abstraction layer; and 
a memory including instructions that when executed by the processor, cause the processor to: 
receive, from at least one other processor of the vehicle and at least one other processor remotely located from the vehicle, an idle time and at least one task execution characteristic corresponding to each respective processor of the at least one other processor of the vehicle and the at least one other processor remotely located from the vehicle; 
identify at least one target processor of the at least one other processor of the vehicle and the at least one other processor remotely located from the vehicle to execute a task associated with the processor of the vehicle based on the idle time and the at least one task execution characteristic of the at least one target processor; 
communicate, to the at least one target processor, a task request requesting the at least one target processor execute the task associated with the processor of the vehicle; and 







in response to receiving a communication from the at least one target processor indicating acceptance of the task, communicate, to the at least one target processor, instructions for executing the task, wherein at least one target processor executes the task according to the instructions for executing the task.

19. The apparatus of claim 17, wherein the instructions further cause the processor of the vehicle to store the idle time and the at least one task execution characteristic for each of the at least one other processor of the vehicle and the at least one other processor remotely located from the vehicle.

18. The apparatus of claim 17, wherein the at least one task execution characteristic indicates a capability of a respective processor of the at least one other processor of the vehicle and the at least one other processor remotely located from the vehicle of executing a particular task.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 2015/0007185) (hereinafter Dey as previously cited), Binotto et al. (US 2019/0373051) (hereinafter Binotto as previously cited), Holler et al. (US 2018/0052698) (hereinafter Holler), and Sun et al. (US 2016/0378443) (hereinafter Sun as previously cited).

As per claim 1, the combination of references above teaches a system for dynamic software management, the system comprising:
	a source processor (Dey fig. 2, block 202-2);
	a memory (Dey fig. 2, block 206-2) that includes instructions that, when executed by the source processor, cause the source processor to: 
		receive, from one or more other processors, an idle time and at least one task execution characteristic of corresponding to each respective processor of the one or more other processors (Dey abstract; [0026]; [0066]), wherein the source processor and each of the one or more other processors are disposed within a vehicle (Sun [0038]), and wherein the source processor includes an automotive system architecture that includes at least a microcontroller abstraction layer (Holler [0012]) and at least one of the one or more other processors includes a non-automotive system architecture that includes at least a hardware abstraction layer (Holler [0012]); 
		identify a target processor of the one or more other processors capable of executing a task associated with the source processor based on the idle time and the at least one task execution characteristic of the target processor (Dey [0048]); 
		communicate, to the target processor, a task request requesting the target processor execute the task associated with the source processor (Dey [0012] and Binotto [0094]); and 
		in response to receiving a communication from the target processor indicating acceptance of the task (Binotto [0095] and fig. 7, block 720), communicate, to the target processor, instructions for executing the task (Dey [0065]; [0068]-[0069]), wherein the target processor executes the task according to the instructions for executing the task (Dey [0013] and [0015]).

Binotto and Dey are both concerned with computer task execution in a computing environment. Dey teaches determining processor idle time and capability to select a processor for task execution while Binotto teaches accepting a task request. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dey in view of Binotto because it would provide for a scheduler that distributes tasks in a manner that optimizes the manner in which tasks are performed based on the capabilities of network devices. The scheduler would consider capabilities of network devices as well as the availability of the capabilities in network devices.

Holler and Dey are both concerned with computer task execution in a computing environment. Dey teaches determining processor idle time and capability to select a processor for task execution while Holler teaches multiple different abstraction layers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dey and Binotto in view of Holler because it would provide a way for sub-tasks to be partitioned out from a main task in an efficient manner, according to computation capability of devices for execution during the duration of the idle states resulting in efficient task execution. Devices estimate and advertise their availability to function as resources before taking up a computational task. This reduces the load on the server for finding the available idle resources. In addition, the devices by themselves estimate the duration of availability and capability for executing a task. This prevents burdening the servers for determining the idle resource capabilities for task execution. Furthermore, the size or the level of the sub-task for each device may be created to optimize the cost saving or cost incurred. Lastly, since the devices partition out sub-tasks that fit the capabilities and duration of idleness of the devices, sub-tasks, which the devices are capable of executing during free time-slots, are assigned for execution. This facilitates in reducing the rate of failure of execution and completion of assigned sub-tasks, and makes the completion of the main tasks substantially efficient.

29.	Sun and Dey are both concerned with computer task execution in a computing environment. Dey teaches determining processor idle time and capability to select a processor for task execution while Sun teaches that the processors can be disposed in a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dey, Binotto, and Holler in view of Sun because the edge devices estimate and advertise their availability to function as resources before taking up a computational task. This reduces the load on the grid server for finding the available idle resources. In addition, the edge devices by themselves estimate the duration of availability and capability for executing a task. This prevents burdening the grid servers for determining the idle resource capabilities for task execution.

As per claim 2, Dey further teaches the system of claim 1, wherein the at least one task execution characteristic indicates a capability of a respective processor of the one or more other processors of executing a particular task ([0026]).

As per claim 3, Dey further teaches the system of claim 1, wherein the instructions further cause the processor to store the idle time and the at least one task execution characteristic for each of the one or more other processors ([0044]).

As per claim 5, Dey further teaches the system of claim 1, wherein the instructions further cause the source processor to receive data, from the target processor, corresponding to execution of the task ([0019] and [0054]).

As per claim 6, Dey further teaches the system of claim 1, wherein the instructions further cause the source processor to receive, from each of the one or more other processors, a trust indication ([0050]-[0051]).

As per claim 7, Dey further teaches the system of claim 6, wherein the trust indication indicates that a respective processor of the one or more other processors is trusted to perform a corresponding task ([0065] and [0069]).

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Fuchs et al. (US 2019/0034250) disclose an automobile comprising an ECU and a hardware abstraction layer.

Malahy et al. (US 2014/0188388) disclose multiple processors within a vehicle.

You (US 2016/0306673) discloses resource provision of processing nodes from a pool.

Ogata et al. (US 2008/0007765) disclose load distribution control.

Gallino et al. (US 2007/0094270) disclose processing heterogeneous units of work.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 10, 2022